Title: John Barnes to Thomas Jefferson, 16 August 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town Coa  16th Augst 1814.
          In making my Arangemts for the 1st paymt to the loan 25th May for $2500. I was Necessitated, to procure a disct for $1480—and now find—my self deficient nearly—$1000—(exclusive of your expected $360—) to be provided for, against 25h Instant, when the 4th and last paymt is to be made for $2500—soon as you can make it convenient—to remit me—will be very Acceptable—the times are become—so very pressing, that the Banks—thro. Necessity—are Obliged—to curtail their disct and former endorsing—friends (unless an Accomodating One) will not even lend you his Name—much less his purse—whose strings are drawn titer and titer, as the times presses on him—is readily to be Accounted for—the Natural effects of War, and its distressing Consequences—
          We begin to Assume a Confidence of Defence—against any Attempts that may be made upon the Capitol—and worthy possesors—though I could never suppose, the Madness of the Enemy—ever had it, in their serious Contemplation—but to excite the fears and  jealousies—of the weake and diseffected—still, it is proper, to be prepared—for the worse, that might happen, and thereby quiet the Minds of the people—in general,—to prevent a Repetition of the Ravages daily made on individuals—Considering the deversity of their defenseless situations, it is impossible for Govermt to Afford them that effectual aid, they severally stand in Need Off—to remove their Slaves—Stock &ca &c—to the interior part of the Country—and to avail themselves of a more favorable Season for their returns—is, the only sure mode, of preserving the sad Remains of their property—and many of the late sufferers—are endeavouring to affect so  desirable a purpose
          with great respect,I am Dear Sir, Your mst ObedtJohn Barnes,
        